Exhibit 10.3

EXECUTION

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) is entered into as of July 20, 2012, among POSTROCK ENERGY
SERVICES CORPORATION, a Delaware corporation (“PESC”), POSTROCK MIDCONTINENT
PRODUCTION, LLC, a Delaware limited liability company (“MidContinent”; and
together with PESC, collectively, the “Borrowers” and individually a
“Borrower”), ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent
for the Lenders parties to the hereinafter defined Credit Agreement (in such
capacities, the “Administrative Agent” and “Collateral Agent,” respectively) and
the undersigned Lenders comprising Required Lenders.

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 21, 2010 among Borrowers, the Administrative Agent, the Collateral
Agent and the Lenders parties thereto, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated ad of May 31,
2012 among Borrowers, the Administrative Agent, the Collateral Agent and the
Required Lenders parties thereto (the “Credit Agreement”). Unless otherwise
defined in this Second Amendment, capitalized terms used herein shall have the
meaning set forth in the Credit Agreement; all section, exhibit and schedule
references herein are to sections, exhibits and schedules in the Credit
Agreement; and all paragraph references herein are to paragraphs in this Second
Amendment.

In connection with the redetermination of the Borrowing Base to be effective as
of the Second Amendment Effective Date, the Borrowers and Lenders have agreed to
amend the Credit Agreement as hereinafter set forth.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1. Amendments. Effective as of the Second Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:

1.1 Definitions. Section 1.01 of the Credit Agreement is amended as follows:

(a) The following definition is amended in its entirety to read as follows:

“Agreement means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment and Second Amendment and as may be further amended from
time to time.”

(b) The following definitions are inserted alphabetically into Section 1.01 of
the Credit Agreement:

“Second Amendment means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of July 20, 2012, among the Borrowers, the
Guarantors, Royal Bank of Canada, as Administrative Agent, Collateral Agent and
the Required Lenders party thereto.”

“Second Amendment Effective Date means July 20, 2012.”

 

   1         

Second Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

1.2 Section 6.23. Section 6.23 of the Credit Agreement is amended by deleting
the date “July 20, 2012” in the first sentence thereof and replacing it with “
by the earlier of (a) two Business Days subsequent to the date that Parent files
its quarterly report on Form 10-Q for its fiscal quarter ending June 30, 2012
with the Securities and Exchange Commission and (b) August 17, 2012” .

Paragraph 2. Effective Date. This Second Amendment shall not become effective
until the date (such date, the “Second Amendment Effective Date”) the
Administrative Agent receives this Second Amendment, executed by the Borrowers,
the Guarantors, the Administrative and the Required Lenders.

Paragraph 3. Acknowledgment and Ratification. The Borrowers and the Guarantors
each (i) consent to the agreements in this Second Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this Second
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrowers or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 4. Representations. The Borrowers and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the Second
Amendment Effective Date and after giving effect to the amendments set forth in
this Second Amendment (a) all representations and warranties in the Loan
Documents are true and correct in all material respects as though made on the
date hereof, except to the extent that any of them speak to a different specific
date, and (b) no Default or Event of Default exists.

Paragraph 5. Expenses, Funding Losses. The Borrower shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Second Amendment, including, without limitation, Attorney
Costs in connection with the negotiation, preparation, delivery, and execution
of this Second Amendment and any related documents, filing and recording costs,
and the costs of title insurance endorsements, if any.

Paragraph 6. Miscellaneous.

(a) This Second Amendment is a “Loan Document” referred to in the Credit
Agreement. The provisions relating to Loan Documents in Article X of the Credit
Agreement are incorporated in this Second Amendment by reference. Unless stated
otherwise (i) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate,
(ii) headings and captions may not be construed in interpreting provisions,
(iii) this Second Amendment will be construed, and its performance enforced,
under New York law and applicable federal law and (iv) if any part of this
Second Amendment is for any reason found to be unenforceable, all other portions
of it nevertheless remain enforceable.

Paragraph 7. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Second Amendment by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Second Amendment. Any
signature page of a counterpart may be detached therefrom without impairing the
legal effect of the signatures thereon and attached to another counterpart
identical in form thereto but having attached to it one or more additional
signature pages signed by other parties.

 

   2         

Second Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

Paragraph 8. ENTIRE AGREEMENT. THIS SECOND AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 9. Parties. This Second Amendment binds and inures to the benefit of
the Borrowers, the Guarantors, the Administrative Agent, the Collateral Agent,
the Lenders, and their respective successors and assigns.

Paragraph 10. Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Second Amendment.

Paragraph 11. Release. As additional consideration for the execution, delivery
and performance of this Second Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Second Amendment, the Borrowers warrant and represent to the Administrative
Agent, the Collateral Agent and the Lenders that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender or any defense to (i) the payment of Obligations under the
Revolving Notes and/or the Loan Documents, or (ii) the performance of any of
their obligations with respect to the Revolving Notes and/or the Loan Documents.
In the event any such facts, events, statuses or conditions exist or have
existed, Borrowers unconditionally and irrevocably hereby RELEASE, RELINQUISH
and forever DISCHARGE Administrative Agent, the Collateral Agent and the
Lenders, as well as their predecessors, successors, assigns, agents, officers,
directors, shareholders, employees and representatives, of and from any and all
claims, demands, actions and causes of action of any and every kind or
character, past or present, which Borrowers may have against any of them or
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives arising out of or with respect to
(a) any right or power to bring any claim for usury or to pursue any cause of
action based on any claim of usury, and (b) any and all transactions relating to
the Loan Documents occurring prior to the date hereof, including any loss, cost
or damage, of any kind or character, arising out of or in any way connected with
or in any way resulting from the acts, actions or omissions of any of them, and
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, including any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, breach of
funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.

The parties hereto have executed this Second Amendment in multiple counterparts
to be effective as of the Second Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

   3         

Second Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the Second Amendment Effective Date.

 

BORROWERS:

POSTROCK ENERGY SERVICES CORPORATION,

as a Borrower

By:   /s/ David J. Klvac   David J. Klvac   Chief Accounting Officer

 

POSTROCK MIDCONTINENT PRODUCTION, LLC,

as a Borrower,

By:  

POSTROCK ENERGY SERVICES CORPORATION,

Its sole member

By:   /s/ David J. Klvac   David J. Klvac   Chief Accounting Officer

 

GUARANTORS:

POSTROCK ENERGY CORPORATION,

a Delaware corporation,

as Guarantor

By:   /s/ David J. Klvac   David J. Klvac   Executive Vice President, Chief
Financial Officer and Chief Accounting Officer

 

STP NEWCO, INC.,

a Delaware corporation,

as a Guarantor

By:   /s/ David J. Klvac   David J. Klvac   Chief Financial Officer

 

   Signature Page 1         

Second Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

POSTROCK EASTERN PRODUCTION, LLC,

a Delaware limited liability company,

as Guarantor

By:  

POSTROCK ENERGY SERVICES CORPORATION,

a Delaware corporation,

its sole member

  By:   /s/ David J. Klvac     David J. Klvac     Chief Accounting Officer

 

POSTROCK KPC PIPELINE, LLC,

a Delaware limited liability company,

as Guarantor

By:  

POSTROCK ENERGY SERVICES CORPORATION,

a Delaware corporation,

its sole member

  By:   /s/ David J. Klvac     David J. Klvac     Chief Accounting Officer

 

   Signature Page 2         

Second Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

By:   /s/ Susan Khokher

Name:   Susan Khokher

Title:   Manager, Agency

AGREED TO AS OF THE SECOND

AMENDMENT EFFECTIVE DATE

BY THE FOLLOWING REQUIRED

LENDERS:

 

L/C ISSUER AND LENDER:

ROYAL BANK OF CANADA, as Lender

and L/C Issuer

By:   /s/ Leslie P. Vowell   Leslie P. Vowell   Attorney-in-Fact

 

SUNTRUST BANK,

as Lender

By:   /s/ Janet R. Naifeh

Name:   Janet R. Naifeh

Title:   Senior Vice President

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Carla Laning

Name:   Carla Laning

Title:   Senior Vice President

 

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Saqib Khawaja

Name:   Saqib Khawaja

Title:   Vice President

 

   Signature Page 3         

Second Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Lender

By:   /s/ David M. Bornstein

Name:   David M. Bornstein

Title:   Director

 

WELLS FARGO BANK, N.A., as Lender By:   /s/ Ronald F. Bentien, Jr.

Name:   Ronald F. Bentien, Jr.

Title:   Senior Vice President

 

COMERICA BANK, as Lender By:   /s/ John S. Lesikar

Name:   John S. Lesikar

Title:   Assistant Vice President

 

RB INTERNATIONAL FINANCE (USA) LLC, f/k/a RZB FINANCE, LLC, as Lender By:   /s/
John A. Valiska

Name:   John A. Valiska

Title:   First Vice President By:   /s/ Peter Armieri

Name:   Peter Armieri

Title:   Vice President

 

COMPASS BANK, as Lender By:   /s/ Ian Payne

Name:   Ian Payne

Title:   Vice President

 

   Signature Page 4         

Second Amendment to

Amended and

Restated Credit Agreement



--------------------------------------------------------------------------------

BOKF, N.A., f/k/a BANK OF OKLAHOMA, N.A.,

as a Lender

By:   /s/ Mike Weatherholt

Name:   Mike Weatherholt

Title:   Vice President

 

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Terry O. McCarter

Name:   Terry O. McCarter

Title:   Senior Vice President

 

CITIBANK, N.A.,

as Lender

By:   /s/ Michael Girondo

Name:   Michael Girondo

Title:   Vice President

 

NZC GUGGENHEIM MASTER FUND LTD.,

as Lender

By:    

Name:    

Title:    

 

LENDER NOT SIGNING THIS SECOND AMENDMENT: NZC GUGGENHEIM MASTER FUND LTD.,

 

   Signature Page 5         

Second Amendment to

Amended and

Restated Credit Agreement